Title: To James Madison from Tench Coxe, 22 October 1788
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Oct. 22. 88
As I know your anxiety upon the Subject of the State legislatures, I have great Satisfaction in assuring you that by the returns of our new house at least 38 are firmly attached to the Constitution. The whole number is 69, but we have no returns of the greater part of the remainder. I think we have the best ground to believe the house will be 40 to 29 at least—and a very able man, Mr. Findlay, is out by the Constitution. He was a powerful opponent.
The city are conversing about their ticket for the house of representatives. They have appointed a comme. of 36 to report six proper persons here out of whom the number which the country will give to the city interests is to be taken. I have been somewhat surprized to find my name upon the list, as so strong an interest is making for several respectable commercial Characters. The persons proposed by the committee to be offered to the town on Saturday Evening are Thos. Fitzsimons, Saml. Powel, Wm Bingham, Geo. Clymer, Benj. Chew & myself. My own opinion is they should strike off mine, and Messrs. Chew & Powels names & leave the other three or perhaps only two, as it may give alarm to the Country to have so many Citizens mentioned. We cannot expect they will exceed three. I have therefore determined to withdraw my name.
You will have great Satisfaction in hearing that Mr. Maclay, our Agricultural Senator is a decided federalist, of a neat clear landed property, with a law Education, a very straight head, of much more reading than the country Gentlemen in the middle states usually are, a man of fair character and great assiduity in Business. My own Opinion is that he is properest character for the Agricultural Member in the state, and he was elected by 66 Votes out of 67—all the opposition concuring in him, and all our friends but one. I consider this election of Mr. Maclay by all the opposition as of great importance, as a sort of Acceptance of the government. They were 31 in the last house, and one absent. Mr. Morris you know.
As Governor Randolph writes me you have interested yourself a little in the Scheme of Manufactures, I do myself the pleasure to enclose you another little essay to elucidate that Subject—which it will be well to republish—and if you write to Govr. Randolph it would not be amiss perhaps to get him to direct the republication in Virginia. I have made engagements here for your companys Machines, which will be forwarded as soon as finished.
I am informed the returns in Jersey are very favorable to the Government—also in Delaware—and in Maryland, where the rejection of Mr. Chace is a very important Circumstance. I am, dear Sir, with great Esteem your most respectful Servant
Tench Coxe
